Defendants, A and B, entered into articles of co-partnership to do á general commission business, with an express stipulation against speculations. After a time A entered into cotton speculations in the firm name, and, on account of such speculations, a large sum of money became due to plaintiffs in Liverpool, for which they brought this action. Plaintiffs knew nothing of the terms of the partnership agreement. A testified that B knew of these speculations, and drew her share of the profits, knowing whence they came; B denied all knowledge, and testified that she had always opposed all suggestions of speculating. Verdict was for defendants. Hudson, J., Charleston.
Plaintiffs appealed to this court upon exceptions to the judge’s charge. The following principles were decided:
1. Defendant B did not render herself liable because of failure to give notice “ to the plaintiffs of any limitations or conditions imposed on either of the partners defendants.” The rule as laid down in 1 Coll, on Part. 645, approved.
2. Whether these transactions were inconsistent with the general scope of the business of the partnership of defendants, was a question of fact properly submitted to the jury. Galloway v. Hughes, 1 Bail. 553.
3. The judge properly charged the jury that B did not bind herself to plaintiffs by a receipt of profits arising from these speculations, unless she knew how the moneys so received were derived. 1 Coll, on Part. 646.
4. An act by one member of a firm inconsistent with the practice and usage of the business of the co-partnership, would be outside the scope of the co-partnership as matter of fact, and, according to the principles of law governing and controlling *621partnerships, well understood and long since settled, would not. bind the firm; and a party thus acting with the firm in an outside transaction, could not plead ignorance.
December 14th, 1880.
A. G. Magrath, Jr., for appellants.
8. Lord, contra.
Judgment below affirmed. Opinion by
Simpson, C. J.,